 

 

 

Case 1:19-cr-00236-AKH Documen t30 Filed 03/01/21 Page 1 of1

Case 1:19-cr-00236-AKH Document 29 Filed 02/13/21 Page 1of1

STEVEN A. HOFFNER
ATTORNEY AT LAW
325 Broadway, Suite 505 tel: 212-941-8330
New York, New York 10007 fax: 646-810-4031

 

February 13, 2021

Tha Wng 1S ad Hauecd until

Hon. Alvin K. Hellerstein

United States District Judge Ut, A) TN Y, POLI , The F fF FIC 1S Z
Southern District of New York Soh 7 ZY ZA
500 Pearl Street hdl UW ied wait mee al Cet
New York, New York 10007 ZL) BO 6. Tine bs Cx lira ux .
BY ECF Y, Zoe! | » the yetesed7 if fe

Ré; United States v. Samuel Oladimeji
19 Cr. 236 (AKH)

Your Honor: xX LP}. AL. (0) 1 Cm,
3/, /20 2./

I am defendant Oladimeyji’s lawyer on the above matter, and hereby write to provide the

 

Court with counsel’s availability for the trial of this matter. I have conferred with Assistant United
States AttorneyRushmi Bhaskaran, and she has advised me that she has trials scheduled for late
April, May, June and mid-August with incarcerated defendants.

I also expect to be engaged in criminal trials in state court over the summer and plan on
taking a vacation in July. As Ms. Bhaskaran is not available in August, it appears that a September
trial date makes the most sense. I consent to the exclusion of such time for speedy trial purposes.
Ms. Bhaskaran has no objection to this request.

Thank you for your attention to this matter.

Respectfully,
/s/

Steven Hoffner
